DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 8/16/19. Claims 1-17 are presented for examination. 


Claim Interpretation - 35 U.S.C. 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 and 17 have been interpreted under 35 U.S.C. 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) , is rebutted when the function recites sufficient structure, material, or acts to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Such claim limitations found in claims 1 and 17 are: “a controller that performs control …”, and “a specifier that specifies …” in claim 1, and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al (U.S. Patent Application 20130246973) in view of Cisler et al (U.S. Patent Application 20080307314). 
Regarding claims 1, 16 and 17, Tomiyasu et al teaches an information processing apparatus, comprising: 
a controller that performs control so that a portion including a specified character string, which is specified through an operation by a user (i.e. the user selects a row in the address list and the destination address in the row is selected as a transmission destination (FIG. 3 elements L1-L5 and par. 44)), 
in a list linking a plurality of character string groups is displayed in a display area (i.e. display a list of names and addresses (FIG. 3, 5, 8, 9, 11-13, 15, 24)), 
operator images are displayed to receive an operation performed by the user for selecting one or more groups out of the plurality of groups (i.e. the user makes a gesture to display buttons (FIG. 14 and par. 75). The buttons representing categories of communication are displayed. The user selects a button for “E-mail” category (FIG. 15 elements 61-66 and par. 76)), and 
an index associated with the one or more selected groups is displayed among a plurality of indexes that are associated with the plurality of groups and used for receiving an operation for selecting a specific character string included in the character string groups (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)); and 
a specifier that specifies, as the specified character string, the specific character string selected through the operation for the displayed index (i.e. display an address list to send data on a scanner (FIG. 3 and par. 43). The user selects a row in the address list and the destination address in the row is selected as a transmission destination (FIG. 3 elements L1-L5 and par. 44)).  
Tomiyasu et al doesn’t expressly teach a plurality of character string groups belonging to a plurality of groups.  
Cisler et al teaches a list linking a plurality of character string groups belonging to a plurality of groups is displayed in a display area (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38)), and
operator images are displayed to receive an operation performed by the user for selecting one or more groups out of the plurality of groups (i.e. each of the headings is collapsible by selecting or toggling a collapse user interface object 343 (FIG. 3A and par. 38)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cisler et al to display a list linking a plurality of character string groups belonging to a plurality of groups area and to allow the user to select one or more groups out of the plurality of 


Regarding claim 2, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1. Tomiyasu et al further teaches wherein, when the index associated with the one or more selected groups is displayed, the specifier specifies, as the specified character string, any character string out of one or more specific character strings selectable through - 37 -the operation for the index (i.e. the user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched (FIG. 12 and par. 73)).  


Claims 3-4, 6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al in view of Cisler et al, and further in view of Singh et al (U.S. Patent Application 20110214077). 
Regarding claim 3, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1. Tomiyasu et al further teaches wherein, when two or more groups are selected, the controller displays an index associated with the groups (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach that a group that satisfies a predetermined condition is selected from among the two or more groups and displays an index associated with the group.
Singh et al teaches wherein, when two or more UI elements are selected, the controller determines that a UI element that satisfies a predetermined condition is selected from among the two or more UI elements and displays data associated with the UI element (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is popularity, i.e. how many times the UI element was selected (par. 51). Another rule is how recently the UI element has been used (par. 52)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Singh et al to determine that a group that satisfies a predetermined condition is selected from among the two or more groups and display an index associated with the group, because doing so would provide a method to prioritize the display of UI elements in a constrained screen space according to their importance (par. 16).


Regarding claim 4, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 3, but Tomiyasu et al and Cisler et al don’t 
Singh et al teaches wherein the controller determines, as the UI element that satisfies the condition, that a predetermined number of UI elements are selected in order from a group whose selection timing is later (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is how recently the UI element has been used (par. 52)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Singh et al to select a predetermined number of groups in order from a group whose selection timing is later, because doing so would provide a method to prioritize the display of UI elements in a constrained screen space according to their importance (par. 16).


Regarding claim 6, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 3, but Tomiyasu et al and Cisler et al don’t expressly teach wherein the controller determines, as the group that satisfies the condition, that a predetermined number of groups are selected in order from a group having a higher - 38 -frequency of use of a character string group of the group.
Singh et al teaches wherein the controller determines, as the UI element that satisfies the condition, that a predetermined number of UI elements are selected in order from a group having a higher - 38 -frequency of use of a character string group of the (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is popularity, i.e. how many times the UI element was selected (par. 51)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Singh et al to select a predetermined number of groups in order from a group having a higher - 38 -frequency of use of a character string group of the group, because doing so would provide a method to prioritize the display of UI elements in a constrained screen space according to their importance (par. 16).


Regarding claim 10, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1. Tomiyasu et al further teaches wherein the controller displays indexes associated with the group (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach wherein, when two or more groups are selected, the controller displays indexes associated with the two or more groups so that the indexes are arrayed in order determined based on the groups.
 (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38). Examiner note: the category members associated with a category are displayed under their category heading, therefore the category members are displayed in the same order as the categories).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cisler et al to display indexes associated with the two or more groups so that the indexes are arrayed in order determined based on the groups, because doing so would allow the user to view multiple data groups in a compact and concise view..
Tomiyasu et al and Cisler et al don’t expressly teach that the indexes are arrayed in order determined based on attributes of the groups.
Singh et al teaches that the UI elements are arrayed in order determined based on attributes of the UI elements (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is popularity, i.e. how many times the UI element was selected (par. 51). Another rule is how recently the UI element has been used (par. 52). Examiner note: the attributes are how many times the group was selected, or how recently the group has been used).
 to display indexes associated with the two or more groups so that the indexes are arrayed in order determined based on attributes of the groups, because doing so would provide a method to prioritize the display of UI elements in a constrained screen space according to their importance (par. 16).


Regarding claim 12, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 10. Tomiyasu et al further teaches wherein the controller displays the indexes associated with a group (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).
Tomiyasu et al doesn’t expressly teach wherein the controller displays the indexes so that the indexes are arrayed in order from an index associated with a group.
Cisler et al teaches wherein the controller displays the UI elements so that the UI elements are arrayed in order from UI elements associated with a group (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38). Examiner note: the category members associated with a category are displayed under their category heading, therefore the category members are displayed in the same order as the categories).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cisler et al to display the indexes so that the indexes are arrayed in order from an index associated with a group, because doing so would allow the user to view multiple data groups in a compact and concise view.
Tomiyasu et al and Cisler et al don’t expressly teach a group having a higher frequency of use of a character string group of the group under an assumption that frequencies of use of character string groups of the groups are the attributes of the groups.
Singh et al teaches a UI element having a higher frequency of use of a character string group (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is popularity, i.e. how many times the UI element was selected (par. 51)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Singh et al to display the indexes so that the indexes are arrayed in order from an index associated with a group having a higher frequency of use of a character string group of the group under an assumption that frequencies of use of character string groups of the groups are the attributes of the groups, because doing so would provide a method to (par. 16).


Regarding claim 13, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 10. Tomiyasu et al further teaches wherein the controller displays the list linking - 40 -the character string groups of the plurality of groups associated with the index (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach displays the list in order in common with the order of the indexes.
Cisler et al teaches wherein the controller displays the list linking - 40 -the character string groups of the plurality of groups in order in common with the order of the UI elements (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38). Examiner note: the category members associated with a category are displayed under their category heading, therefore the category members are displayed in the same order as the categories).
 to wherein the controller displays the list linking - 40 -the character string groups of the plurality of groups in order in common with the order of the indexes, because doing so would allow the user to view multiple data groups in a compact and concise view.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al in view of Cisler et al and in view of Singh et al, and further in view of Bastide et al (U.S. Patent Application 20160173433). 
Regarding claim 5, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 3, but they don’t expressly teach wherein the controller determines, as the group that satisfies the condition, that a predetermined number of groups are selected in order from a group having a larger number of character strings included in a character string group of the group.
Bastide et al teaches wherein the controller determines, as the group that satisfies the condition, that a predetermined number of groups are selected in order from a group having a larger number of character strings included in a character string group of the group (i.e. determine the percentage of the display area of a section based on the number of messages in the section (FIG. 4A and par. 76). Display the larger category A which has 6 messages above, the smaller category B which has 2 messages (FIG. 6, 7 and par. 89-91)).
 to order the groups based on the number of character strings included in the group, because doing so would provide a method to prioritize the display of information in long lists, which saves the viewer time (par. 27).


Regarding claim 11, Tomiyasu et al and Cisler et al and Singh et al teach the information processing apparatus according to Claim 10. Tomiyasu et al further teaches wherein the controller displays the index associated with a group (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach wherein the controller displays the indexes so that the indexes are arrayed in order from an index associated with a group.
Cisler et al teaches wherein the controller displays the UI elements so that the UI elements are arrayed in order from a UI element associated with a group (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38). Examiner note: the category members associated with a category are displayed under their category heading, therefore the category members are displayed in the same order as the categories).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cisler et al to display the indexes so that the indexes are arrayed in order from an index associated with a group having a larger number of character strings included in a character string group of the group under an assumption that the numbers of character strings included in character string groups of the groups are the attributes of the groups, because doing so would allow the user to view multiple data groups in a compact and concise view.
Tomiyasu et al and Cisler et al don’t expressly teach a group having a larger number of character strings included in a character string group of the group under an assumption that the numbers of character strings included in character string groups of the groups are the attributes of the groups.
Bastide et al teaches a group having a larger number of character strings included in a character string group of the group (i.e. determine the percentage of the display area of a section based on the number of messages in the section (FIG. 4A and par. 76). Display the larger category A which has 6 messages before, i.e. above, the smaller category B which has 2 messages (FIG. 6, 7 and par. 89-91)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bastide et al to display the indexes so that the indexes are arrayed in order from an index associated with a group having a larger number of character strings included in a (par. 27).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al in view of Cisler et al, and further in view of Bastide et al. 
Regarding claim 7, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1. Tomiyasu et al further teaches wherein the controller displays the index associated with the one or more selected groups in an index display area with representation of characters, symbols, or combinations of the characters and the symbols (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach in number determined based on a size of the index display area.
Bastide et al teaches wherein the controller displays the one or more selected groups in a display area with representation of characters, symbols, or combinations of  (i.e. display categorized messages such that the user may view a specific number of categorized messages per category in a portion of a display (par. 17). The number of messages displayed depends on the size of the region, e.g. the region for category A fits 6 messages, and the region for category B fits 2 messages (FIG. 6 and par. 90-91)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bastide et al to wherein the controller displays the index associated with the one or more selected groups in an index display area with representation of characters, symbols, or combinations of the characters and the symbols in number determined based on a size of the index display area, because doing so would provide a method to prioritize the display of information in long lists, which saves the viewer time (par. 27).


Regarding claim 8, Tomiyasu et al and Cisler et al and Bastide et al teach the information processing apparatus according to Claim 7, but Tomiyasu et al and Cisler et al don’t expressly teach wherein, when two or more groups are selected, the controller allocates the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on the numbers of character strings included in character string groups of the two or more groups.
Bastide et al teaches wherein, when two or more groups are selected, the controller allocates the numbers of characters, symbols, or combinations of the (i.e. determine the percentage of the display area of a section based on the number of messages in the section (FIG. 4A and par. 76). Display the larger category A which has 6 messages before, i.e. above, the smaller category B which has 2 messages (FIG. 6, 7 and par. 89-91)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bastide et al to allocates the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on the numbers of character strings included in character string groups of the two or more groups, because doing so would provide a method to prioritize the display of information in long lists, which saves the viewer time (par. 27).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al in view of Cisler et al and in view of Bastide et al, and further in view of Singh et al. 
Regarding claim 9, Tomiyasu et al and Cisler et al and Bastide et al teach the information processing apparatus according to Claim 7. Tomiyasu et al further teaches wherein the controller displays indexes of the group (i.e. in response to scrolling, display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47). The user selects two letters from the index: I and H (FIG. 12) or I and J (FIG. 13). The user selected letters I and H from the index and names that start with these letters are displayed in the list. One row that starts with I and one row that starts with H are selected and are displayed as hatched. The icons of index letters I and H are also highlighted (FIG. 12 and par. 73)).  
Tomiyasu et al doesn’t expressly teach wherein, when two or more groups are selected, the controller allocates the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on the two or more groups.
Cisler et al teaches wherein, when two or more groups are selected, the controller displays the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on the two or more groups (i.e. display three categories with headings DEVICES, SHARED and PLACES in expanded form with lists of their respective lists (FIG. 3A and par. 38). Examiner note: the category members associated with a category are displayed under their category heading, therefore the category members are displayed in the same order as the categories).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cisler et al to allocate the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on the two or more groups, because doing so would allow the user to view multiple data groups in a compact and concise view.

Singh et al teaches wherein, when two or more UI elements are selected, the controller allocates the numbers of characters, symbols, or combinations of the characters and the symbols that represent the two or more UI elements based on frequencies of use of character string groups of the two or more UI elements (i.e. the UI elements are ranked based on various rules and are displayed based on the ranking (FIG. 3A and par. 55, 66). One rule is popularity, i.e. how many times the UI element was selected (par. 51)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Singh et al to allocate the numbers of characters, symbols, or combinations of the characters and the symbols that represent indexes of the two or more groups based on frequencies of use of character string groups of the two or more groups, because doing so would provide a method to prioritize the display of UI elements in a constrained screen space according to their importance (par. 16).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al in view of Cisler et al, and further in view of Angelillo et al (U.S. Patent Application 20130198596). 
Regarding claim 14, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1. Tomiyasu et al further teaches wherein the controller (i.e. display alphabetical index for the selected category “E-mail” (FIG. 5 and par. 47)).  
Tomiyasu et al doesn’t expressly teach even if the index is associated with a group that is not selected through the operation by the user.
Angelillo et al teaches wherein the controller displays a UI element associated with a specific group even if the UI element is associated with a group that is not selected through the operation by the user (i.e. each section can be separately expanded using the “+/-“ buttons, or all the sections can be expanded at once using the “Expand All Sections” tab (FIG. 6 element 604 and par. 40-41)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Angelillo et al to display an index associated with a specific group even if the index is associated with a group that is not selected, because doing so would provide a dynamic and flexible method to control the amount of information and detail displayed on the screen.


Regarding claim 15, Tomiyasu et al and Cisler et al teach the information processing apparatus according to Claim 1, but they don’t expressly teach wherein the controller displays a substitute image that substitutes for an index associated with a group that is not selected so that the substitute image is arranged together with the index associated with the one or more selected groups in order in common with order of a character string group of the group that is not selected and a character string group of the one or more selected groups in the list.
(i.e. Section 1.1 is not expanded and is represented by a summary line with a heading and a “[+]” sign to indicate that the section can be expanded, whereas selected Section 1.2 has a heading and content (FIG. 6). Examiner note: the substitute image, also called “a placeholder”, is the summary line that indicates that more content is available).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Angelillo et al to display a substitute image that substitutes for an index associated with a group that is not selected so that the substitute image is arranged together with the index associated with the one or more selected groups in order in common with order of a character string group of the group that is not selected and a character string group of the one or more selected groups in the list, because doing so would provide a dynamic and flexible method to control the amount of information and detail displayed on the screen.





Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 19, 2021